Case 1:18-Cv-11650 Document 1 Filed 12/13/18 Page 1 of 37

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X Docket No.
SHAVOHNNA BRISCO,
Plaintiff, COMPLAINT
-against-
PLAINTIFF DEMANDS
BREADROLL, LLC, d/b/a/ MAISON KAYSER USA, A TRIAL BY JURY
ELSHAMMA MCNEAL, ]ndivz'dually,
and CLAUDIO TARALLO, Indz'vidually,
Defendants.
X

Plaintiff, SHAVOHNNA BRISCO, by her attorneys, PHILLIPS & ASSOCIATES,
Attorneys at Law, PLLC, hereby complains of the Defendants, upon information and belief, as
follows:

NATURE OF THE CASE

l. Plaintiff complains pursuant to Title VII of the Civil Rights Act of l 964, as codified, 42 U.S.C.
§§ 2000e to 2000e-17 (amended in 1972, 1978 and by the Civil Rights Act of 1991, Pub. L.
No. 102-166) (“Title VII”), and the New York State Human Rights Law, New York State
Executive Law §296, et. seq, (“NYSHRL”), the New York Citv Hurnan Rights Law, New
York City Administrative Code § 8~107, et seq. (“NYCHRL”), New York State Labor Law
Section 740, N.Y. Lab. Law § 740, and seeks damages to redress the injuries Plaintiff has
suffered as a result of (1) being discriminated against on the basis of her sex/gender, in that
Plaintiff Was subiected to a hostile worl_g__e_nviror_l_n_ig_g_lt bv wav of the DefeLants’ sexl_l__a_l
harassment of Plaintiff, and (2) retaliated against for complaining of the sexual
harassment,t which ultimately resulted in Plaintiff’s constructive termination.

JURISDICTION AND VENUE

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 2 of 37

2. Jurisdiction ofthis Court is proper under 42 U.S.C. §2000e-5(t)(3), and 28 U.S.C. §§1331
and 1343.

3. The Court has supplemental jurisdiction over Plaintiffs claims brought under state law
pursuant to 28 U.S.C. §1367.

4. Venue is proper in the Southem District of New York pursuant to 28 U.S.C. §1391(b), as
the acts complained 0f occurred in that district.

PROCEDURAL PREREOUISITES

5. Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal
Employment Opportunities Commission (“EEOC”) on or about September 11, 2018.

6. Plaintiff received a Notice of Right to Sue from the EEOC, dated December 3, 2018, with

respect to the herein charges of discrimination

7. This Action is being commenced within ninety (90) days of receipt of said Right to Sue.

PARTIES

8. At all times relevant to the Complaint, Plaintiff, who is an African American female, was
employed by Defendants BREADROLL, LLC, d/b/a/ MAISON KAYSER USA (“MAISON
KAYSER”), as a truckdriver.

9. DEFENDANT MAISON KAYSER is a domestic business corporation doing business in the
state of New York and operating many locations throughout the City of New York including,
but not limited to, several locations in the boroughs of Manhattan and the Bronx, which is
where most of the events described in this Complaint occurred. DEFENDANT MAISON
KAYSER maintains a physical business address at 178 Bruckner Boulevard, Bronx, New
York, 10454.

lO. Upon information and belief, DEFENDANT MAISON KAYSER employs more than 15

11.

12.

13.

14.

15.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 3 of 37

employees

PLAINTIFF was discriminated against and subjected to constant, continuous and systematic
unwanted sexual harassment and inappropriate comments and other inappropriate conduct by
her direct manager and/or direct supervisor, DEFENDANT ELSHAMMA MCNEAL
(“MCNEAL”). At all times relevant to the Complaint, DEFENDANT MCNEAL was the
Transportation Supervisor for DEFENDANT MAISON KAYSER. At all times,
DEFENDANT MCNEAL had the authority to affect the terms and conditions of
PLAINTIFF’S employment DEFENDANT MCNEAL is being sued herein in his official and
individual capacities

DEFENDANT MCNEAL utilized his position/status as a manager/supervisor at
DEFENDANT MAISON KAYSER, to subject PLAINTIFF, who was a newly-hired
employee, to, inter alia, gender discrimination and sexual harassment in that DEFENDANT
MCNEAL subjected the PLAINTIFF to unwanted sexual comments and/or an uncomfortable
sexually hostile work environment

PLAINTIFF complained to and rebuffed DEFENDANT MCNEAL about his sexual
harassment and gender discrimination against PLAINTIFF who ignored PLAINTIFF’S
complaints and allowed for the hostile environment to continue.

Soon after PLAINTIFF began to complain of the sexual harassment and resist DEFENDANT
MCNEAL’S unwanted sexual advances, DEFENDANT MCNEAL started to question and
complain about PLAINTIFF’S work, and DEFENDANT MCNEAL also continued to behave
towards PLAINTIFF in a more hostile and aggressive manner.

DEFENDANT MCNEAL’S ongoing and continuous inappropriate conduct caused

PLAINTIFF’S work environment to become intolerable and unsafe.

16.

17.

18.

19.

20.

21.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 4 of 37

PLAINTIFF was discriminated against and subjected to discrimination and retaliation,
including being subjected to unsafe working conditions and termination by her direct manager
and/or direct supervisor DEFENDANT CLAUDIO TARALLO (“TARALLO”). At all times
relevant to the Complaint, DEFENDANT TARALLO was the commissary manager for
DEFENDANT MAISON KAYSER. At all times, DEFENDANT TARALLO had the
authority to affect the terms and conditions of PLAINTIFF’S employment DEFENDANT
TARALLO is being sued herein in his official and individual capacities

After DEFENDANT TARALLO became aware of the harassment against PLAINTIFF by
DEFENDANT MCNEAL, DEFENDANT TARALLO retaliated against PLAINTIFF by
repeatedly subjecting PLAINTIFF to unsafe working conditions

The work environment at DEFENDANT MAISON KAYSER eventually became so hostile,
unsafe, retaliatory and intolerable to PLAINTIFF that PLAINTIFF was forced to quit her job
at DEFENDANT MAYON KAISER.

As such, Plaintiff was wrongfully constructively terminated from her position of employment
with the DEFENDANT MAISON KAYSER.

PLAINTIFF brings this Action charging that DEFENDANTS, collectively and/or
individually, subjected PLAINTIFF to an ongoing and continuous hostile working
environment, discrimination, retaliation and sexual harassment on the basis of her gender

and/or sex.

FACTUAL ALLEGATIONS
PLAINTIFF was hired to begin working at/t`or DEFENDANT l\/IAISON KAYSER on June

12, 2018 as a truckdriver with a pay rate of $18.00 per hour. Plaintiff typically worked
approximately 40 hours per week. Accordingly, Plaintist yearly compensation would

have been approximately $37, 440.00.

22.

23.

24.

25.

26.

27.

28.

29.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 5 of 37

To obtain her job, Plaintiff was interviewed by DEFENDANTS MCNEAL AND
TARALLO.

Plaintifi”s employment with DEFENDANT MAISON KAYSER was terminated on July
lO, 2018 due to the DEFENDANTS sexual harassment and gender discrimination against
Plaintiff

Thus, each of the allegations set forth herein occurred during the approximate four-week
span of Plaintiffs employment with the DEFENDANTS.

Upon information and belief, Plaintiff was the only woman who worked in this
transportation group for Defendant MAISON KAYSER.

PLAINTIFF was hired by DEFENDANTS MCNEAL AND TARALLG.

Plaintiffs job responsibilities were to pick up a MAISON KAYSER truck and MAISON
KAYSER food from a MAISON KAYER commissary in the Bronx located at 198
Bruckner Boulevard, and then drive the truck to a MAISON KAYSER commissary in New
Jersey to pick up additional MAISON KAYSER FOOD. After making these pick-ups with
the truck, Plaintiff was required to drive the MAISON KAYSER truck and deliver the food
to various MAISON KAYSER locations throughout the lower section of the borough of
Manhattan in the City and State of New York.

At all times relevant to the Complaint, PLAINTIFF was an above-satisfactory employee,
who performed her duties without any performance issues. PLAINTIFF was never written
up or subject to disciplinary action as a result of her work at DEFENDANT MAISON
KAYSER.

PLAINTIFF was qualified for her position/title.

30.

31.

32.

33.

34.

35.

36.

37.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 6 of 37

June 13, 2018 was the date of Plaintiffs first shift with the DEFENDANT MAISON
KAYSER, and PLAINTIFF reported for work as scheduled on that date.

The DEFENDANTS’ sexual harassment of PLAINTIFF began immediately

On June 13, 2018, PLAINTIFF was assigned to begin her employment training with
DEFENDANT MCNEAL.

On June 13, 2018, PLAINTIFF became the victim of continuous and ongoing sexual
harassment and a hostile work environment by her manager/supervisor DEFENDANT
MCNEAL.

During the first two weeks of Plaintiff’s employment, she was scheduled to be in the
training part of her employment which was supposed to involve Plaintiff riding in and
driving a truck with different MAISON KAYSER truck drivers so Plaintiff could learn the
various driving routes that MAISON KAYSER drivers were supposed to drive to deliver
food to store locations

However, Plaintiffs employment training did not take place as it was supposed to.
Rather than ride along on different routes with different drivers, DEFENDANT MCNEAL
changed Plaintiff’s training schedule every shift and, rather than allow Plaintiff to ride
along with other drivers, forced Plaintiff to ride along with him and kept Plaintiff with him
on his route and in his truck for nearly the entirety ofPlaintiffs training.

DEFENDANT MCNEAL’S decision to do this denied Plaintiff the ability to learn the other
driving shifts which she would need during her employment with DEFENDANT MAISON

KAYSER.

38.

39.

40.

41.

42.

43.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 7 of 37

During the first week of Plaintiff’s employment with DEFENDANT MAISON KAYSER,
DEFENDANT MCNEAL’S statements to Plaintiff became increasingly aggressive,
unprofessional, sexually charged, and personal. All of this was unwelcome to Plaintiff
For example, during Plaintiffs June 13th shift, DEFENDANT MCNEAL began bragging
to Plaintiff about different cars he owned as if he were trying to impress Plaintiff on a
personal level. On this date, DEFENDANT MCNEAL, without any prompting from
Plaintiff, also showed Plaintiff pictures of Defendant MCNEAL’S child’s mother.

In and around the first week of Plaintiff’s employment with DEFENDANT MAISGN
KAYSER, DEFENDANT MCNEAL also made comments about Plaintiff’s body by
stating to Plaintiff, in a sexually suggestive tone, “You have a bright future behind you.”
DEFENDANT MCNEAL made this comment to Plaintiff as he leered at Plaintiff’s body.
DEFENDANT MCNEAL also regularly commented on Plaintiff breasts by telling
Plaintiff “You’re going to have to hold those down” while staring at Plaintiffs breasts
every time their delivery truck hit a bump on the road.

DEFENDANT MCNEAL spoke to Plaintiff in a manner that was shocking, unprofessional,
and sexually oriented Further, DEFENDANT MCNEAL often attempted to intimidate
Plaintiff by creating a larger-than-life personality in that he would often yell and curse at
Plaintiff and around Plaintiff.

In a further attempt to intimidate Plaintiff, DEFENDANT MCNEAL frequently wore a t-
shirt that read “Savage As Fuck,” and he often wore a hat that said “How Can l Offend

You Today?”

44.

45.

46.

47.

48.

49.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 8 of 37

DEFENDANT MCNEAL GRABS PLAINTIFF’S
BUTTOCKS AND PLACES HIS FINGERS NEAR HER VAGINA

By June 18, 2018, five days after Plaintiff began working for the DEFENDANTS with
DEFENDANT MCNEAL, DEFENDANT MCNEAL started to physically and sexually
abuse and assault Plaintiff

On June 18, 2018, at the Union Square Maison Kayser location at 841 Broadway, New
York, New York, DEFENDANT MCNEAL instructed Plaintiff to remove crates from the
truck. As Plaintiff was complying with DEFENDANT MCNEAL’S directive to do this,
Plaintiff had some difficulty getting into the truck which she had to do in order to get a
handle on each crate and remove it. As Plaintiff struggled to get into the truck at one point,
DEFENDANT MCNEAL came up behind Plaintiff and grabbed Plaintiffs buttocks and
inner thigh, placing his fingers near Plaintiff’s vagina under the pretext of trying to help
Plaintiff into the truck.

However, Plaintiff had not asked for any assistance in getting into the vehicle, nor did
DEFENDNAT MCNEAL warn Plaintiff that he was coming up behind her in the manner
that he did.

In an attempt to stop DEFENDANT MCNEAL from touching Plaintiff, in response to
DEFENDANT MCNEAL grabbing Plaintiff’s buttocks and placing his fingers near her
vagina, Plaintiff coldly said “Got it,” meaning she did not need DEFENDANT MCNEAL’s
assistance

In response, DEFENDANT MCNEAL leered and grinned at Plaintiff said to Plaintiff
“You sure do!”

DEFENDANT MCNEAL’s physical assault of Plaintiff was extremely upsetting,

threatening and unsettling to Plaintiff

50.

51.

52.

53.

54.

55.

Case 1:18-cv-11650 Document 1 Filed 12/13/18 Page 9 of 37

Nonetheless, Plaintiff ~ still in the training and early phase of her employment with
DEFENDANTS - continued to do her job that day.

Following this June 18, 2018 incident, Plaintiff began to dread going into work and she
dreaded what each approaching work day would bring as she was forced to work under the
authority of DEFENDANT MCNEAL.

As Plaintiff continued to resist and not acquiesce to DEFENDANT MCNEAL’s sexual
advances and assaults, DEFENDANT MCNEAL became increasingly hostile, rude, and
cold to Plaintiff, making her work experience even more miserable and dreadful.
DEFENDANT MCNEAL also began to blatantly ignore Plaintiff’s questions, despite the
fact that he would not let her train with anyone else. Stated differently, DEFENDANT
MCNEAL forced Plaintiff to work with him every day, but he would often ignore her while
they were working together.

Moreover, DEFENDANT MCNEAL intentionally heightened Plaintiff s dread and fear by
always driving the truck in an intentionally erratic and unsafe manner. In response to this,
Plaintiff would ask DEFENDANT MCNEAL to stop driving in such a way, but this only
encouraged DEFENDANT MCNEAL to continue driving erratically.

During the week of June 18, 2018, Plaintiff, when speaking to another coworker on the
truck, referred to DEFENDANT MCNEAL as a supervisor, which inexplicably angered
DEFENDANT MCNEAL as he began to harangue Plaintiff about the use of the word
“supervisor” in reference to himself.

DEFENDANT MCNEAL REFERENCES PLAINTIFF’S BOYFRIEND’S PENIS

A few days after June 18, 2018, on or about June 20, 2018, when Plaintiff was working

again with DEFENDANT MCNEAL, Plaintiff was trying to hoist a hand truck onto the

56.

57.

58.

59.

60.

61.

62.

63.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 10 of 37

curb of a sidewalk while making a delivery at a Maison Kayser restaurant location at 841
Broadway near Union Square.
As Plaintiff struggled to hoist the hand truck on the sidewalk, DEFENDANT MCNEAL -
rather than help Plaintiff~ leaned into Plaintiff s personal space within an inch of Plaintiff’
ear to say “Act like Nate is behind you with the wood.”
ln an attempt to discourage DEFENDANT MCNEAL from sexually harassing Plaintiff,
Plaintiff had previously mentioned to DEFENDANT MCNEAL that she had a boyfriend
named “Nate.”
DEFENDANT MCNEAL’S reference to “wood” was an obvious, inappropriate, and
sexual metaphor for an erect penis.
Plaintiff had done nothing to elicit or encourage this comment from DEFENDANT
MCNEAL, and this comment shocked and disgusted Plaintiff.
ln response to this inappropriate comment from DEFENDANT MCNEAL, Plaintiff did
not make any inappropriate comments to DEFENDANT MCNEAL, nor did she laugh,
smile, or do anything that would have encouraged DEFENDANT MCNEAL to continue
behaving in this manner.
Instead, Plaintiff said “Oh, Brother!” in an exasperated tone, attempted to ignore
DEFENDANT MCNEAL, and continued working.

DEFENDANT MCNEAL ROUGHLY GRABS PLAINTIFF’S FACE
Later this same day, on or about June 20, 2018, DEFENDANT MCNEAL became enraged
with Plaintiff for using her GPS on the job.
By way of background, Plaintiff notes that during Plaintiffs job interview,

DEFENDANTS MCNEAL and TARALLO asked Plaintiff if she owned a GPS. Plaintiff

10

64.

65.

66.

67.

68.

69.

70.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 11 of 37

responded that she does own a GPS. Defendants MCNEAL and TARALLO acted pleased
and told Plaintiff that the GPS would be helpful for her job with them a truck driver, and
they asked Plaintiff to bring it with her to work.

As further background, as Plaintiff and DEFENDANT MCNEAL drove their routes
together, often there would be a “helper” (another employee of the DEFENDANTS)
present in the vehicle.

In an attempt to gain the knowledge she needed during training, Plaintiff would often ask
this helper for information about the routes and where to go while driving. In response to
this, DEFENDANT MCNEAL always interrupted and threatened the helper.

On this day (a few days after June 18, 2018 “WOOD” incident), Plaintiff and
DEFENDANT MCNEAL were driving their delivery routes in a truck with a Maison
Kayser employee and “helper” named “Patrick.”

DEFENDANT MCNEAL was, as usual, ignoring Plaintiff’s requests for assistance in
navigating the routes, so Plaintiff was using her GPS.

When DEFENDANT MCNEAL observed Plaintiff using her GPS, DEFENDANT
MCNEAL aggressively said to Plaintiff “Put that shit away.” Plaintiff responded to
DEFENDANT MCNEAL that using the GPS helped her to learn the routes, which she
needed to do in order to do herjob.

This enraged DEFENDANT MCNEAL.

Because DEFENDANT MCNEAL instructed Plaintiff to stop using her GPS, Plaintiff

asked Patrick for help in navigating the routes

ll

71.

72.

73.

74.

75.

76.

77.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 12 of 37

ln response to Plaintiff’s request to Patrick for assistance, DEFENDANT MCNEAL
snapped at Patrick and commanded “1 swear I will write your ass up! Don’t tell her nothing!
There is a method to my madness!”

As DEFENDANT MCNEAL, Plaintiff, and Patrick arrived with their truck to their next
Maison Kayser location in lower Manhattan to deliver products, they exited the truck.
Plaintiff was focused on doing her job, but DEFENDANT MCNEAL took his hand and
grabbed Plaintiffs face by wrapping it around her jaw and cheeks, and aggressiver and
angrily hissed at Plaintiff “You’re not listening If you listen, everything will be OK.”
DEFENDANT MCNEAL was intent on depriving Plaintiff of proper training so that she
would be dependent on him.

Indeed, as Plaintiff s training period was approaching, DEFENDANT MCNEAL would
repeatedly tell Plaintiff that he was not going to train her properly. Gn one occasion in
mid-June 2018, DEFENDANT MCNEAL told Plaintiff “I’m gonna sit back and I’m not
gonna tell you anything and you’re gonna have to drive this whole route.” DEFENDANT
MCNEAL would then laugh at and mock Plaintiff about the possibility of her failing due
to DEFENDANT MCNEAL’s refusal to properly train Plaintiff.

However, Plaintiff, still trying to focus on doing her job, would record routes in the GPS
so that she could properly complete her job once she no longer had to work alongside
DEFENDANT MCNEAL.

Plaintiff’ s use of her GPS continued to enrage DEFENDANT MCNEAL and he would say
- despite his refusal to properly train Plaintiff - that all Plaintiff had to do was to “Pay

attention.”

12

78.

79.

80.

81.

82.

83.

84.

85.

86.

87.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 13 of 37

DEFENDANT MCNEAL FORCES PLAINTIFF TO HUG HIM
Later this dame day, on or about June 20, 2018, Plaintiff returned to the Bronx Commissary
and had resolved to complain about DEFENDANT MCNEAL to Jennifer Perez, the
administrative assistant for the Bronx Commissary.
As Plaintiff walked towards Ms. Perez’s office, Plaintiff observed that DEFENDANT
MCNEAL was already in the office.
Upon DEFENDANT MCNEAL seeing Plaintiff, he immediately got up from his seat in
front of Ms. Perez and commanded Plaintiff to “Come here and give me a hug.”
Plaintiff did not comply with this command, so DEFENDANT MCNEAL repeated his
command two more times and said to Plaintiff “Come here and give me a hug.”
Ms. Perez witnessed DEFENANT MCNEAL make each of these inappropriate commands
to Plaintiff.
At no time did Ms. Perez interfere on Plaintiff’s behalf against DEFENDANT MCNEAL.
Plaintiff, wanting to get away from DEFENDANT MCNEAL, finally, reluctantly acceded
to DEFENDANT MCNEAL’S commands, and gave him a distant hug.
At this time, Ms. Perez jokingly said “Uh oh. What did he do to need a hug from you?
What did he do?”
In response to Plaintift’s reluctant hug, DEFENDANT MCNEAL continued badgering
Plaintiff in front of Ms. Perez and said “Oh that’s not a hug. You gonna do me like that? l
can’t get a real hug?”
Plaintiff replied to DEFENDANT MCNEAL by saying, in front of Ms. Perez, “I am not
going to press my body against your body. l do not want to feel anything against me or be

tightly embraced by you.”

13

88.

89.

90.

91.

92.

93.

94.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 14 of 37

Obviously quite aware of what he had put Plaintiff through on this day, DEFENDANT
MCNEAL responded to Plaintiff by saying “Go home and get some rest. You had a hard
day.”
Plaintiff then left work that day feeling hopeless, regretful, and shocked by the series of
disgusting and intimidating events that had transpired on or about June 20, 2018.
DEFENDANT MCNEAL TELLS PLAINTIFF
“I AM GOING TO POP YOUR CHERRY” AND
FORCES HER T 0 ENTER A FREEZER
Towards the very end of Plaintiff s training period - after suffering repeated and egregious
physical, sexual, mental, and emotional abuse and assault by DEFENDANT MCNEAL ~
a supervisor and manager of DEFENDANT MAISON KAYSER ~ Plaintiff, without
explanation, was placed on a different training route with a different driver.
On June 28, 2018, Plaintiff was at the New Jersey commissary of the DEFENDANT
MAISON KAYSER loading products into her truck to begin driving her Manhattan routes
for that day.
At this time, DEFENDANT MCNEAL arrived at the commissary where Plaintiff and
several other MAISON KAYSER employees were present,
DEFENDANT MCNEAL spotted Plaintiff and began loudly and aggressively repeating
Plaintiff’s last name. Plaintiff ignored DEFENDANT MCNEAL, and DEFENDANT
MCNEAL asked another employee at the scene “How is Brisco doing?”

All of the DEFENDANT MAISON KAYSER employees who heard this ~ all males -

responded to DEFENDANT MCNEAL and said “Brisco is doing fine.”

14

95.

96.

97.

98.

99.

100.

101.

102.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 15 of 37

Plaintiff then stated that she knew DEFENDANT MCNEAL’s route (the downtown
Manhattan Maison Kayser route) and that she had been taking notes in a composition
notebook she bought for herself

ln response to these comments from Plaintiff, DEFENDANT MCNEAL became loud and
insulting ~ once again demonstrating his disruptive and larger~than-life presence.
DEFENDANT MCNEAL then said to Plaintiff, in front of the other male coworkers who
were present “Oh, yea, well l have been too nice to you. Now its time for me to pop your
cherry.”

The other DEFENDANT employees who overheard this appeared shocked, and some even
hung their heads in disgust. However, no one intervened on behalf of Plaintiff.

DEFENDANT MCNEAL then continued with his tirade, repeating that he needed to “pop”
Plaintiff s “cherry.” DEFENDANT MCNEAL also told Plaintiff “You need to know what
it is like to be cold. l am going to assign you to frozen dough.” DEFENDANT MCNEAL
continued to repeat this frightening tirade and profane onslaught such that Plaintiff’s fear
for her safety increased and she began to panic.

During this threatening tirade, DEFENDANT MCNEAL commanded Plaintiff to get into
the freezer which was located in the area were Plaintiff, DEFENDANT MCNEAL, and the
other male co-workers were standing Plaintiff did not comply with DEFENDANT
MCNEAL’s commands and order for Plaintiff to step into the freezer, so DEFENDANT
MCNEAL became increasingly aggressive in his tone.

Plaintiff eventually turned to her coworkers who were standing around and watching and

asked them if they would come into the freezer with her, but none of them did.

Instead, some of the onlooking coworkers told Plaintiff “You will be OK.”

15

103.

104.

105.

106.

107.

108.

109.

llO.

111.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 16 of 37

Eventually, fearing for her safety, Plaintiff stepped into the freezer as ordered by
DEFENDANT MCNEAL.
DEFENDANT MCNEAL immediately closed and locked the freezer door behind Plaintiff,
and Plaintiff heard the engine of the freezer get louder, and she saw frost begin to rise from
the walls of the interior of the freezer.
Within seconds, Plaintiff was freezing cold. Plaintiff was forced to remain in the freezer
for what seemed like an eternity, but Which may have been less than two minutes
DEFENDANT MCNEAL eventually opened the freezer door and let Plaintiff out.
Plaintiff continued to work in fear for her personal safety, convinced that DEFENDANT
MCNEAL was unstable and focused on physically harming her and destroying her job with
the DEFENDANTS.

DEFENDANT TARALLO SPEAKS TO PLAINTIFF
On or about June 30, 2018, Jennifer Perez, the administrative assistant for the
DEFENDANT MAISON KAYSER Bronx Commissary office, contacted Plaintiff and told
her that DEFENDANT TARALLG wanted to speak to her.
When Plaintiff arrived at the DEFENDANTS’ Bronx Commissary office, DEFENDANT
MCNEAL was there fiddling with his phone.
About ten minutes after Plaintiff arrived at the Bronx Commissary, DEFENDANT
MCNEAL left without explanation and DEFENDANT TARALLO appeared by Skype to
talk to Plaintiff.
DEFENDANT TARALLO informed Plaintiff that he had “observed something disturbing
on the cameras the other night,” and DEFENDANT TARALLO asked Plaintiff “Did

[Defendant MCNEAL] lock you in the freezer.” Plaintiff replied “Yes.”

16

112.

113.

ll4.

115.

116.

117.

118.

119.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 17 of 37

Later, sometime after Plaintiff’s conversation with DEFENDANT TARALLO ended,
Plaintiff found out that DEFENDANT MCNEAL had been fired.

DEFENDANT TARALLO RETALIATES AGAINST PLAINTIFF FOR
C()l\/[PLAINING OF DEFENDANT MCNEAL’S ABUSE

 

As of the first week in July 2018, Plaintiff began driving DEFENDANT MAISON
KAYSER delivery routes on her own.

At this time, Plaintiff began to see how incomplete her training had been under
DEFENDANT MCNEAL.

Because DEFENDANT MCNEAL had not properly trained Plaintiff, she had trouble
navigating the delivery routes mandated by DEFENDANT MAISON KAYSER.

Plaintiff complained about this to Jennifer Perez, the DEFENDANT MAISGN KAYSER
Bronx Commissary administrative assistant Ms. Perez simply told Plaintiff to review the
documents she had received at the beginning of her employment

However, reviewing these documents was not helpful and could not be helpful because the
training is intended to be done with another driver on company time so that the trainee (i.e.
Plaintiff) can make a visual and physical record without the interference of dealing with
the road and traffic.

At this time, Plaintiff also noticed that her delivery truck had multiple, unsafe defects, such
as the steering wheel having too much slack, and broken mirrors

Plaintiff also noticed that she was being given equipment pouches at the beginning of her
shifts that had incomplete equipment The pouches were supposed to carry items such as
a company gas card, store master keys, an easy pass, and a device that controls the gate to

the commissary to allow DEFENDANT MAISON KAYSER truck drivers to load and

17

120.

121.

122.

123.

124.

125.

126.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 18 of 37

unload product Due to the incomplete equipment given to Plaintiff, she was often late for
her deliveries with the DEFENDANT.

Plaintiff made note of the vehicle defects and equipment deficiencies and wrote them down
and gave the paper to DEFENDANT TARALLO.

Plaintiff also informed DEFENDANT TARALLO that the vehicles lacked “DVIR Sheets”
which are sheets wherein truck drivers would note and detail truck defects in order to bring
the defects to the attention of management

DEFENDANT TARALLO pointedly responded to these complaints from Plaintiff- which
began less than a week after DEFENDANT MCNEAL’S termination ~ by telling Plaintiff
that “those responsibilities had been passed to [DEFENDANT MCNEAL] and
[DEFENDANT MCNEAL] is no longer working here.”

The tone ofDEFENDANT TARALLO’s voice indicated that he intended Plainti ff to suffer
because DEFENDANT MCNEAL no longer worked at DEFENDANT MAISON
KAYSER.

Plaintiff nonetheless provided DEFENDANT TARALLO with a list of defects for her
truck. DEFENDANT TARALLO appeared visibly annoyed that Plaintiff was recording
information about truck defects and complaining about them, especially since
DEFENDANT MCNEAL was no longer employed the DEFENDANTS.

The trucks Plaintiff was forced to drive were so defective and dangerous that Plaintiff
feared she Would get into a catastrophic car accident, gravely injuring herself and other
members of the public.

Plaintiff continued to complain to DEFENDANTS about her deficient training by

DEFENDANT MCNEAL, the defective trucks, as well as incomplete equipment

18

127.

128.

129.

130.

131.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 19 of 37

On or about July 10, 2018, DEFENDANT TARALLO reprimanded Plaintiff for being late
to a delivery.

Plaintiff once again explained to DEFENDANT TARALLO that she had not been trained
properly by DEFENDANT MCNEAL, and that, since DEFENDAT MCNEAL had been
terminated Plaintiff was being forced to drive defective trucks and she was being forced
to work with incomplete equipment Plaintiff explained that all of these factors caused her
to be late to deliveries

DEFENDANT TARALLO did not offer any solution to Plaintiff, making it clear to
Plaintiff that she was going to be continually assigned to defective vehicles until she
resigned

Based on the temporal proximity between Plaintiff’s complaints about DEFENDANT
MCNEAL, and Plaintiff being forced to drive in defective trucks with incomplete
equipment with no knowledge of the routes, it is clear that the DEFENDANTS retaliated
against Plaintiff for her complaints about DEFENDANT MCNEAL and that the
DEFENDANTS actively worked to hasten Plaintiffs employment termination with the
DEFENDANTS.

ln fact, Plaintiff had been a stellar employee and was eager to succeed The conditions
under which she was forced to work even after DEFENDANT MCNEAL was fired were
specifically designed to retaliate against Plaintiff and to lay the groundwork for adverse
employment action against Plaintiff in retaliation for PLAINTIFF rejecting DEFENDANT
MCNEAL’s unwanted sexual advances and for complaining about DEFENDANT

MCNEAL’s sexual advances

19

132.

133.

134.

135.

136.

137.

138.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 20 of 37

According, on or about July 10, 2018, after less than one month of employment with the
DEFENDANTS, Plaintiff was forced to resign from her employment with the
DEFENDANTS.

The working conditions to which Plaintiff was subjected by the DEFENDANTS were so
hostile, and constituted severe and pervasive sexual harassment and gender discrimination,
and a threat to Plaintiff s safety and the safety of the general public, such that no reasonable
person in Plaintiff’s position could endure these conditions and any such reasonable person
faced with these conditions would be forced and compelled to resign.

DEFENDANTS intentionally harassed and discriminated against PLAINTIFF and
retaliated against her for participating in the protected activity of complaining about sexual
harassment in the work place and for complaining about unsafe working conditions with
regard to the defective trucks

Despite Defendant MCNEAL’s sexual harassment of Plaintiff, and despite
DEFENDANTS’ knowledge of this harassment Plaintiff was still forced to work with
DEFENDANT MCNEAL before he was terminated

That all times, DEFENDANTS were acting pursuant to their statuses, authority and
positions as directors, administrators and/or agents of DEFENDANT MAISON KAYSER.
But for his position as a supervisor, administrator and/or agent of MAISON KAYSER,
DEFENDANT MCNEAL would not have been able to sexually harass and discriminate
against PLAINTIFF in the above-described manner.

DEFENDANTS, including DEFENDANT MCNEAL, would not have harassed

PLAINTIFF but for her sex/gender.

20

139.

140.

141.

142.

143.

144.

145.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 21 of 37

DEFENDANTS, including DEFENDANTS MCNEAL AND TARALLO, would not have
retaliated against PLAINTIFF, nor subjected her to the hostile work environment, but for
her complaint and refusals of DEFENDANT MCNEAL’s sexual advances
DEFENDANTS, individually and collectively, had no good faith business or justification
for the actions taken against PLAINTIFF as described herein.

As a result of the continuous, ongoing, repetitive and systematic sexual harassment to
which PLAINTIFF has been subjected, DEFENDANT MCNEAL’S and DEFENDANT
TARALLO’s actions against PLAINTIFF constituted a continuing violation.

As a result of DEFENDANTS’ actions, PLAINTIFF felt, and continues to feel, extremely
humiliated, degraded, victimized, embarrassed and emotionally distressed

As a result of DEFENDANTS’ discriminatory and intolerable treatment, PLAINTIFF
suffered, and continues to suffer, emotional distress

As a result of the acts and conduct complained of herein, PLAINTIFF has suffered, and
will continue to suffer, special damages, inconvenience, loss of enjoyment of life,
depression, anxiety, fear, anger, emotional pain and suffering and other non-pecuniary
losses

As DEFENDANTS’ conduct has been malicious, willful, outrageous, and conducted with
full knowledge of the law, PLAINTIFF demands punitive damages as against all

DEFENDANTS’, jointly and severally.

21

146.

147.

148.

149.

150.

151.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 22 of 37

AS A FIRST CAUSE OF ACTION
FOR DISCRIMINATION UNDER TITLE VII
(Againsl Defendant Maison Kayser)
PLAlNTIFF repeats and realleges each and every allegation made in the above paragraphs

of this complaint

This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

 

Rights Act of 1964, 42 U.S.C. Section 2000e et seq., for relief based upon the unlawful
employment practices of the above-named DEFENDANTS. PLAINTIFF complains of
DEFENDANTS’ violation of Title Vll’s prohibition against discrimination in employment
based, in whole or in part, upon an employee’s sex/gender.

DEFENDANTS engaged in unlawful employment practices prohibited by 42 U.S.C.
§2000e et seq., by discriminating against PLAINTIFF because of her sex/gender.
Director DEFENDANT MCNEAL utilized his position/status as a
manager/supervisor/administrator at MAISON KAYSER to subject PLAINTIFF, who was
a newly-hired employee, to inter alia, sexual harassment in that DEFENDANT MCNEAL
subjected the newly-hired PLAINTIFF to unwanted sexual comments, flirting, staring,
intimidation, sexual assault, assault, and an uncomfortable sexually-hostile work
environment

DEFENDANTS disregarded PLAINTIFF’S numerous complaints as well as their
obligations as directors/administrators, who had a duty to act in the face of sexual
harassment complaints made by PLAINTIFF and allowed the sexually-hostile work
environment to continue and escalate against PLAINTIFF.

Further, DEFENDANTS ignored and minimalized PLAINTIFF’S numerous complaints

and requests for assistance and/or protection against the hostile environment she faced at

22

152.

153.

154.

155.

156.

157.

158.

159.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 23 of 37

MAISON KAYSER.
When PLAINTIFF complained to her supervisors DEFENDANTS MCNEAL AND
TARALLO about the sexual harassment the environment became even more hostile in
retaliation.
As a result of DEFENDANTS’ actions, PLAINTIFF was extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed
DEFENDANTS had no good faith business justification for the actions against
PLAINTIFF as described herein.
As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages, inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses
DEFENDANTS’ conduct was malicious, willful and conducted with full knowledge of the
law.
PLAINTIFF is entitled to the maximum amount allowed under this statute/law.

AS A SECOND CAUSE OF ACTION

FOR RETALIATI()N UNDER TITLE VII

(Against Defendant Mason Kayser)
PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs
of this complaint
Title VII of the Civil Rights Act of 1964, as amended 42 U.S.C. §2000€-3(a) provides that
it shall be unlawful employment practice for an employer: “(l) to . . . discriminate against
any of his employees . . . because he has opposed any practice made an unlawful
employment practice by this subchapter, or because he has made a charge, testified,

assisted or participated in any manner in an investigation, proceeding, or hearing under this

23

160.

161.

162.

163.

164.

165.

166.

167.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 24 of 37

subchapter.”

PLAINTIFF was retaliated against by DEFENDANTS MCNEAL and TARALLO for
engaging in protected activity. First, PLAINTIFF rebuffed DEFENDANT MCNEAL’s
advances Second, PLAINTIFF complained to DEFENDANT TARALLO about
DEFENDANT MCNEAL’S conduct

Following PLAINTIFF’S complaints, PLAINTIFF was subjected to a worse hostile
environment permeated with discriminatory ridicule, comments, further sexual
harassment adverse employment actions, and other retaliatory behavior.

DEFENDANTS MCNEAL AND TARALLO also began, all of a sudden, to criticize
PLAINTIFF’S work quality and job responsibilities and subject PLAINTIFF to adverse
employment actions

DEFENDANTS MCNEAL AND TARALLO also placed Plaintiff in defective trucks and
subjected her to extremely dangerous working condition in retaliation for her complaints
of sexual harassment against DEFENDANT MCNEAL.

Meanwhile, DEFENDANT MCNEAL did not cease and continued his ongoing and
continuous sexual harassment of PLAINTIFF - in an effort to further harass and annoy
PLAINTIFF for complaining

DEFENDANTS had no valid businessjustification for the retaliatory and abusive actions
taken against PLAINTIFF following her engagement in protected activity.
DEFENDANTS placed PLAINTIFF in an awkward, hostile and uncomfortable
employment position as the victim or sexual harassment and discrimination

As a result of DEFENDANTS’ actions, PLAINTIFF was extremely humiliated, degraded,

victimized, embarrassed, and emotionally distressed

24

168.

169.

170.

171.

172.

173.

174.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 25 of 37

As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages, inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses
DEFENDANTS’ conduct has been malicious, willful, outrageous, and conducted with full
knowledge of the law.
PLAINTIFF is entitled to the maximum amount allowed under this statute/law.
AS A THIRD CAUSE OF ACTION FOR DISCRIMINATION
UNDER NEW YORK STATE EXECUTIVE LAW
(Against Defendant Maison Kayser)
PLAINTIFF repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.
New York State Executive Law §296 provides that, “l. It shall be an unlawful
discriminatory practice: (a) For an employer or licensing agency, because of an
individual’s race. . . [or] sex, to discriminate against such individual in compensation or in
terms, conditions or privileges of employment.”
DEFENDANT MCNEAL utilized his position/status as a
manager/supervisor/administrator at MAISON KAYSER, to subject PLAINTIFF, who
was a newly-hired employee, to inter alia, sexual harassment in that DEFENDANT
MCNEAL subjected the newly-hired PLAINTIFF to unwanted sexual comments, flirting,
staring, intimidation, sexual assault, assault, and an uncomfortable sexually-hostile and
threatening work environment

DEFENDANTS MCNEAL and TARALLO disregarded PLAINTIFF’S numerous

complaints as well as their obligations as directors/administrators, who had a duty to act in

the face of sexual harassment complaints made by PLAINTIFF and allowed and continue to

25

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 26 of 37

allow the sexually-hostile work environment to continue and escalate against PLAINTIFF.

175.Further, DEFENDANTS ignored and minimalized PLAlNTIFF’S numerous complaints and
requests for assistance and/or protection against the hostile environment she faced at
MAISON KAYSER.

176.When PLAINTIFF complained to her supervisor director of nursing DEFENDANT
TARALLO about the sexual harassment, the environment became even more hostile in
retaliation, and Plaintiff was forced to drive defective trucks and was placed in extremely
dangerous working conditions

177. As a result of DEFENDANTS’ actions, PLAINTIFF was extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed

178. DEFENDANTS had no good faith businessjustification for the actions against
PLAINTIFF as described herein.

179. As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages, inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses

180. DEFENDANTS’ conduct was malicious, willful and conducted with full knowledge of the
law.

181. PLAINTIFF is entitled to the maximum amount allowed under this statute/law.

26

182.

183.

184.

185.

186.

187.

188.

189.

190.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 27 of 37

AS A FOURTH CAUSE OF ACTION FOR RETALIATION
UNDER NEW YORK STATE EXECUTIVE LAW
(Against Defendant Maison Kayser)
PLAINTIFF repeats, reiterates and realleges each and every allegation made in the above

paragraphs of this Complaint as if more fully set forth herein at length.

New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

 

practice: “For any person engaged in any activity to which this section applies to retaliate
or discriminate against any person because he has opposed any practices forbidden under
this article.”

DEFENDANTS engaged in an unlawful discriminatory practice by retaliating, and
otherwise discriminating against PLAINTIFF because of PLAINTIFF’S opposition to the
unlawful employment practices of the DEFENDANTS.

PLAINTIFF was retaliated against by DEFENDANTS for engaging in protected activity.
PLAINTIFF complained to Individual DEFENDANTS MCNEAL and TARALLO about
the sexual harassment that she faced at MAISON KAISER.

Following PLAINTIFF’S complaints, PLAINTIFF was subjected to a worse hostile
environment permeated with discriminatory ridicule, comments, further sexual
harassment adverse employment actions, and other retaliatory behavior.

DEFENDANTS had no valid business justification for the retaliatory and abusive actions
taken against PLAINTIFF following her engagement in protected activity.
DEFENDANTS placed PLAINTIFF in an awkward, hostile and uncomfortable
employment position as the victim of sexual harassment and discrimination

As a result of DEFENDANTS’ actions, PLAINTIFF has been extremely humiliated,

degraded, victimized, embarrassed, and emotionally distressed

27

191.

192.

193.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 28 of 37

As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages, inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses

DEFENDANTS’ conduct was malicious, willful, outrageous and conducted with full
knowledge of the law.

PLAINTIFF is entitled to the maximum amount allowed under this statute/law.

AS A FIF'I`H CAUSE OF ACTION FOR DISCRIMINATION

UNDER NEW YORK STATE EXECUTIVE LAW - AIDER AND ABETT()R LMBILITY

194.

195.

196.

197.

198.

(As and Against Individual Defendants McNeal and Tarallo)
PLAINTIFF repeats, reiterates and realleges each and every allegation made in the above
paragraphs of this Complaint as if more fully set forth herein at length.

New York State Executive Law §296 (6) provides that it shall be an unlawful

 

discriminatory practice: “F or any person to aid, abet, incite compel or coerce the doing of
any acts forbidden under this aiticle, or attempt to do so.”

lndividual DEFENDANTS MCNEAL and TARALLO engaged in an unlawful
discriminatory practice in violation of New York State Executive Law §296(6) by aiding,
abetting, inciting, compelling and coercing the discriminatory and retaliatory conduct
Individual DEFENDANTS MCNEAL and TARALLO, as members of management of
MAISON KAISER are liable for aiding and abetting MAISON KAYSER in the
discrimination and wrongful retaliation faced by PLAINTIFF.

Individual DEFENDANTS MCNEAL and TARALLO utilized their management
statuses/positions to subject PLAINTIFF to, inter alia, gender discrimination and sexual
harassment discrimination retaliation, and a hostile working environment as outlined

above.

28

199.

200.

201.

202.

203.

204.

205.

206.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 29 of 37

Indiv>idual DEFENDANTS MCNEAL and TARALLO knew, should have known and were
informed about the discriminatory7 sexually harassing and hostile actions against
PLAlNTIFF and took no action to prevent same.

Individual DEFENDANTS MCNEAL and TARALLG allowed the hostile work
environment against PLAINTIFF to escalate and continue.

lndividual DEFENDANTS MCNEAL and TARALLO exposed PLAINTIFF to a hostiie
work environment that was permeated with discriminatory animus, ridicule, unwanted
sexual touching,r sexual staring, improper comments retaliation, humiliation, scrutiny,
intimidation and adverse employment actions against PLAINTIFF.

lndividual DEFENDANTS MCNEAL and TARALLO refused to take PLAINTIFF’S
numerous complaints, or to take her concerns seriously. Instead, they allowed the hostile
work environment to continue against PLAINTIFF.

Individual DEFENDANTS MCNEAL and TARALLO, who are managers and supervisors
at DEFENDANT MAISON KAYSER with knowledge of its policies, knew or should have
known that his individual actions violated the company’s policies and rules, as well as
PLAINTIFF’S individual rights

As a result of INDIVIDUAL DEFENDANTS’ MCNEAL’s and TARALLO’s actions,
PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed, and
emotionally distressed

As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages, inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses

INDIVIDUAL DEFENDANTS’ MCNEAL’S and TARALLO’S conduct was malicious,

29

207.

208.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 30 of 37

willful, outrageous and conducted with full knowledge of the law.

DEFENDANTS MCNEAL and TARALLO had no good faith business justification for
their actions/conduct against PbAINTIFF.

PLAINTIFF is entitled to the maximum amount allowable under this statute.

AS A SIXTH CAUSE OF ACTION

DISCRIMINATION UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

209.

210.

211.

212.

NYC HUMAN RIGHTS LAW
PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs
of this complaint
The New York City Administrative Code § 8-107(1) provides that “It shall be an unlawful
discriminatory practice: (a) F or an employer or an employee or agent thereof, because of
the actual or perceived age, race, creed, color, national origin, gender, disability, marital
status sexual orientation or alienage or citizenship status of any person, to refuse to hire or
employ or to bar or to discharge from employment such person or to discriminate against
such person in compensation or in terms conditions or privileges of employment.”
Administrator DEFENDANT MCNEAL utilized his positions/statuses as a
manager/supervisor/administrator, at DEFENDANT MAISON KYSER to subject
PLAINTIFF, who was a newly-hired employee, to inter alia, sexual harassment in that
DEFENDANT MCNEAL subjected the newly-hired PLAINTIFF to unwanted sexual
comments flirting, staring, intimidation and an uncomfortable sexually-hostile work
environment
DEFENDANTS MCNEAL AND TARALLO disregarded PLAINTIFF’S numerous
complaints as well as their obligations as directors/administrators, who had a duty to act in

the face of sexual harassment complaints made by PLAINTIFF and allowed the sexually-

30

213.

214.

215.

216.

217.

218.

219.

220.

221.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 31 of 37

hostile work environment to continue and escalate against PLAINTIFF.
Further, DEFENDANTS’ ignored and minimalized PLAINTIFF’S numerous complaints
and requests for assistance and/or protection against the hostile environment she faced on
a daily basis at MAISON KAYSER.
When PLAINTIFF complained to her supervisor about the sexual harassment the
environment became more hostile in retaliation
As a result of DEFENDANTS’ actions PLAINTIFF was extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed
DEFENDANTS’ had no good faith business justification for the actions against
PLAINTIFF as described herein
As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses
DEFENDANTS’ conduct was malicious willful and conducted with full knowledge of the
law.
PLAINTIFF is entitled to the maximum amount allowed under this statute/law.

AS A SEVENTH CAUSE OF ACTION FOR RETALIATION

UNDER THE NEW YORK CITY ADMINISTRATIVE CODE

NEW YORK CITY HUMAN RIGHTS LAW (“NYCHRL”)

PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs
of this complaint
The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

discriminator ractice: “For an em lo er . . . to discriminate a ainst an erson because
y Y

such person has opposed any practices forbidden under this chapter. . .”

31

222.

223.

224.

225.

226.

227.

228.

229.

230.

231.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 32 of 37

DEFENDANTS engaged in an unlawful discriminatory practice in violation of New York
City Administrative Code § 8-107(7)l by discriminating against PLAINTIFF because of
PLAINTIFF’S opposition to the unlawful employment practices of DEFENDANTS.
DEFENDANTS engaged in an unlawful discriminatory practice by retaliating, and
otherwise discriminating against PLAINTIFF because of PLAINTIFF’S opposition to the
unlawful employment practices of the DEFENDANTS.

PLAINTIFF was retaliated against by DEFENDANTS for engaging in protected activity.
PLAINTIFF complained to Individual DEFENDANTS MCNEAL and TARALLO about
the sexual harassment that she faced on a daily basis

Following PLAINTIFF’S complaints PLAINTIFF was subjected to a worse hostile
environment permeated with discriminatory ridicule, comments further sexual
harassment adverse employment actions and other retaliatory behavior.

DEFENDANTS had no valid businessjustification for the retaliatory and abusive actions
taken against PLAINTIFF following her engagement in protected activity.
DEFENDANTS placed PLAINTIFF in an awkward, hostile and uncomfortable
employment position as the victim of sexual harassment and discrimination

As a result of DEFENDANTS’ actions PLAINTIFF was extremely humiliated, degraded,
victimized, embarrassed, and emotionally distressed

As a result of the acts and conduct complained of herein, PLAINTIFF has suffered special
damages inconvenience, loss of enjoyment of life, depression, anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses

DEFENDANTS’ conduct was malicious willful, outrageous and conducted with full

knowledge of the law.

32

232.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 33 of 37

PLAINTIFF is entitled to the maximum amount allowed under this statute/law.

AS AN EIGHTH CAUSE OF ACTION

FOR DISCRIMINATION UNDER THE NYCHRL- AIDER AND ABETTOR LIABILITY

233.

234.

235.

236.

237.

238.

239.

(As and Against Individual Defendants McNeal and Tarallo)
PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs
of this complaint
'l`he New York City Administrative Code § 8-107(6) provides that it shall be unlawful
discriminatory practice: “For any person to aid, abet, incite, compel, or coerce the doing
of any of the acts forbidden under this chapter, or attempt to do so.”
Individual DEFENDANTS MCNEAL and TARALLO engaged in an unlawful
discriminatory practice in violation of New York State Executive Law § 296(6) by aiding,
abetting, inciting, compelling and coercing the discriminatory and retaliatory conduct
Individual DEFENDANTS MCNEAL and TARALLO as members of management of
MAISON KAYSER are liable for aiding and abetting MAISON KAYSER in the
discrimination and wrongful retaliation faced by PLAINTIFF.
Individual DEFENDANTS MCNEAL and TARALLO utilized their management
statuses/positions to subject PLAINTIFF to, inter alia, gender discrimination sexual
harassment discrimination retaliation and a hostile working environment as outlined
above.
lndividual DEFENDANTS MCNEAL and TARALLO knew or should have known and
were informed about the discriminatory, sexually harassing and hostile actions against
PLAINTIFF by DEFENDANT MCNEAL and took no action to prevent same.
Individual DEFENDANTS MCNEAL and TARALLO allowed the hostile work
environment against PLAINTIFF to escalate and continue.

33

240.

241.

242.

243.

244.

245.

Case 1:18-cV-11650 Document 1 Filed 12/13/18 Page 34 of 37

individual DEFENDANTS MCNEAL and TARALLO exposed PLAINTIFF to a hostile
work environment that was permeated with discriminatory animus ridicule, unwanted
sexual touching, sexual staring, improper comments retaliation humiliation scrutiny,
intimidation and adverse employment actions against PLAINTIFF.

Individual DEFENDANTS MCNEAL and TARALLO refused to take PLAINTIFF’S
complaints or to take her concerns seriously lnstead, they continued the hostile work
environment against PLAINTIFF.

Individual DEFENDANT MCNEAL and TARALLO, who are managers of DEFENDANT
MAISON KAYSER with knowledge of its policies knew or should have known that their
individual actions violated the company’s policies and rules as well as PLAINTIFF’S
individual rights

As a result of individual DEFENDANTS MCNEAL’s and TARALLO’s actions
PLAINTIFF was extremely humiliated, degraded, victimized, embarrassed and
emotionally distressed

As a result of the acts and conduct complained of herein PLAINTIFF has suffered special
damages inconvenience, loss of enjoyment of life, depression anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses

Individual DEFENDANTS’ MCNEAL’s and TARALLO’s conduct was malicious

willful, outrageous and conducted with full knowledge of the law.

34

246.

247.

248.

Case 1:18-cV-1165O Document 1 Filed 12/13/18 Page 35 of 37

AS A NINTH CAUSE OF ACTION FOR DISCRIMINATION
UNDER THE NEW YORK CITY ADMINISTRATIVE C()DE
VICARIGUS EMPLOYER LLABILITY
Mgainst Defendant Maison Kayser)

PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs
of this complaint

The New York City Administrative Code § 8-107(13) Employer liability for discriminatory
conduct by employee, agent or independent contractor.

a. An employer shall be liable for an unlawful discriminatory practice based upon the
conduct of an employee or agent which is in violation of any provision of this
section other than subdivisions one and two of this section

b. An employer shall be liable for an unlawful discriminatory practice based upon the
conduct of an employee or agent which is in violation of subdivision one or two of
this section only where:

1. the employee or agent exercised managerial or supervisory
responsibility; or

2. the employer knew of the employee’s or agent’s discriminatory
conduct, and acquiesced in such conductor failed to take immediate and
appropriate corrective action; an employer shall be deemed to have
knowledge of an employee’s or agent’s discriminatory conduct here that
conduct was known by another employee or agent who exercised
managerial or supervisory responsibility; or

3. the employer should have known of the employee’s or agent’s
discriminatory conduct and failed to exercise reasonable diligence to
prevent such discriminatory conduct

c. An employer shall be liable for an unlawful discriminatory practice committed by
a person employed as an independent contractor, other than an agent of such
employer, to carry out work in furtherance of the employer’s business enterprise
only where such discriminatory conduct was committed in the course of such
employment and the employer had actual knowledge of and acquiesced in such
conduct

DEFENDANT MAISON KAYSER violated the section cited herein as set forth.

35

Case 1:18-cV-1165O Document 1 Filed 12/13/18 Page 36 of 37

249. DEFENDANT MCNEAL subjected PLAINTIFF to unwanted sexual harassment gender
discrimination and retaliation as alleged above.

250. DEFENDANT MAISON KAISER was aware and or should have been aware that
PLAINTIFF was being subjected to unlawful discrimination retaliation and a hostile work
environment by Individual DEFENDANTS MCNEAL and TARALLO, who were acting
within the scope of their authorities as directors/administrators of MAISON KAYSER as
outlined in this Complaint above.

251. MAISON KAYSER was made aware of PLAINTIFF’S complaints and concerns because
she complained to the supervisors/managers DEFENDANT MCNEAL and
DEFENDANT TARALLO about the hostile work environment she faced

252. DEFENDANTS either did nothing to assist PLAINTIFF and/or to investigate or abate the
hostile work environment discrimination and/or retaliation against PLAINTIFF, or
DEFENDANTS’ assisted in the unlawful conduct against PLAINTIFF.

253.With notice of the actions against PLAINTIFF, MAISON KAYSER’s upper-level-

management ignored PLAINTIFF ’S concerns refused to investigate same, and allowed
retaliatory adverse employment actions to take place against PLAINTIFF.

254. Individual DEFENDANTS MCNEAL AND TARALLO would not have been able to take
their respective actions against PLAINTIFF but for their employment and management
position at DEFENDANT MAlSON KAISER.

255. DEFENDANT MAISON KAYSER is therefore vicariously liable for the sexual
harassment gender discrimination hostile environment and retaliation experienced by
PLAINTIFF.

256. As a result of the acts and conduct complained of herein PLAINTIFF has suffered special

36

Case 1:18-cV-1165O Document 1 Filed 12/13/18 Page 37 of 37

damages inconvenience, loss of enjoyment of life, depression anxiety, fear, anger,
emotional pain and suffering and other non-pecuniary losses
JURY DEMAND
257. Plaintiff requests a jury trial on all issues to be tried
WHEREF()RE, Plaintiff respectfully requests a judgment against Defendants:

A. Declaring that Defendants engaged in unlawful employment practices prohibited by Title
ylt the NYCHRL, and NYSHRL in that Defendants discriminated against Plaintiff on
the basis of her sex/gender and retaliated against Plaintiff for complaining of sexual
harassment

B. Awarding Plaintiff compensatory damages for mental, emotional and physical injury,
distress pain and suffering and injury to her reputation in an amount to be proven;

C. Awarding Plaintiff punitive damages

D. Awarding Plaintiff attomeys’ fees costs and expenses incurred in the prosecution of the
action pursuant to 42 U.S.C §1988 and as afforded under the above local statutes and

E. Awarding Plaintiff such other and further relief as the Court may deem equitable, just
and proper to remedy Defendants’ unlawful employment practices

Dated: New York, New York
December 13, 2018
PHILLIPS & ASSOCIATES,

ATTORNEYS AT LAW, PLLC

/s/

 

Jessica Massimi
Attorneysfor Plainli/j’

45 Broadway, Suite 620
New York, New York 10006
(212) 248-7431

37

